Citation Nr: 0407820	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
April 1957. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim 
seeking entitlement to service connection for PTSD.

In November 2003, the veteran and his wife appeared and 
testified at a personal hearing.  A transcript of that 
hearing is of record.


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

It does not appear that the veteran's complete medical 
records have been obtained.  At his July 2003 personal 
hearing before the Board, the veteran indicated that he had 
received treatment from Dr. Hanley, Dr. Bradbury and Dr. 
Crabtree regarding nervousness and PTSD.  Furthermore, in 
June 2001, the veteran signed a consent form requesting 
records be obtained from Dr. Walter R. Butler regarding PTSD. 
The RO should obtain all treatment records from Dr. Hanley, 
Dr. Bradbury, Dr. Crabtree, and Dr. Walter R. Butler.  This 
should be done in conjunction with whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).





To ensure full compliance with due process requirements 
afforded the veteran, the case is hereby REMANDED to the RO 
for the following development:

1.	The RO should obtain all relevant 
treatment records 
from Dr. Walter R. Butler at the VAMC in 
Louisville, KY, from October 1998 to the 
present.  

2.	The RO should obtain signed consent 
forms, including
dates of treatment, from the veteran 
regarding treatment with Dr. Hanley, Dr.  
Bradbury, and Dr. Crabtree.  Upon receipt 
of those consent forms and dates of 
treatment, the RO should obtain all 
relevant treatment records from these 
physicians.
 
3.  If the medical records referenced 
above indicate a diagnosis of PTSD and the 
RO decides that an examination is needed, 
the veteran should be scheduled for a VA 
examination for his psychiatric condition.  
The claims folder, to include all evidence 
added to the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all psychiatric disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State the diagnoses of all the 
veteran's current psychiatric 
disorders.

b.  For each diagnosis reported in 
response to item (a), above, state a 
medical opinion, based on the entire 
record, as to the time of onset of 
the disorder.

c.  If one of the diagnoses reported 
in response to item (a), above, is 
PTSD, specify the stressors on which 
the diagnosis is based.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

4.  Upon completion of the above 
examination, the RO should re-adjudicate 
the veteran's claim of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for PTSD.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for PTSD which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




